Citation Nr: 1430545	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-44 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for left spermatocele.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006. The issues on appeal before the Board of Veterans' Appeals (Board) originate from a June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A Board hearing was held in this matter at the VA Central Office in Washington, D.C. in May 2014.  A transcript of which is of record in the Virtual VA paperless system.   A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system does not reveal any other additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and discharge, and crusting, but is not manifested by chronic osteomyelitis, near constant sinusitis after repeated surgeries.  

2.  The Veteran's service-connected hypertension is not productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  

3.  The Veteran's service-connected status post left spermatocele is manifested by complaints of pain, but is not manifested by any urinary tract infection symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for sinusitis have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6512 (2013).  

2.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.104, Diagnostic Code 7101 (2013).

3.  The criteria for a compensable schedular rating for status post left spermatocele have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2008 and June 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  The Veteran's representative submitted additional private treatment records in June 2014 with a waiver of RO consideration.  Additionally, the Veteran was afforded VA examinations in January 2008 and August 2012 that are determined to adequate for adjudication purposes as they are based on a complete review of the record, a physical examination of the Veteran, and a consideration of the relevant rating criteria. 

At the Veteran's Board hearing, the issues on appeal were identified and information was elicited from the Veteran concerning his contentions regarding his service connection claims.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Increased ratings claims

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (concerning staged ratings in increased rating claims).  Here, the Veteran filed a claim for service connection in October 2007.s

Sinusitis

The Veteran's sinusitis has been rated under Diagnostic Code 6512.  38 C.F.R. § 4.97.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis (Rating Formula).  38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514.  Under the Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Rating Formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician. 

A September 2007 treatment record showed the Veteran had chronic nasal blockage and there was no evidence of sinusitis but the radiologist found a small right maxillary mucous retention cyst or polyp.   In November 2007, the Veteran underwent a turbinoplasty.  

The Veteran underwent a VA examination in January 2008.  He reported headaches, interference with breathing and congestion, purulent discharge, hoarseness of the voice, pain, and crusting.  He denied taking antibiotics but treats with Claritin.  He also reported undergoing surgery in January 2008.  An examination of his nose and throat revealed no nasal obstruction, no deviated septum, and no rhinitis.  A sinus x-ray was within normal limits.  November 2008 treatment records show the Veteran complained of nasal obstruction.  He was prescribed nasal steroid rinses.  

In a May 2009 statement, the Veteran complained of nasal pressure and swelling that obstructs the nasal passages.  He stated that he experiences discharge and crusting due to the obstruction.  A February 2010 treatment record notes moderate bilateral turbinate hypertrophy and leftward septal deflection.  An April 2011 treatment record showed the Veteran has nasal congestion with turbinate hypertrophy, narrow nasal passages, mild septum deviation, and mild mucosal thickening within maxillary and ethmoid sinuses.  The record shows that the physician counseled the Veteran on surgical options, but the Veteran chose to defer a decision regarding surgery at that time.

The Veteran underwent a VA examination in August 2012.  The Veteran reported that his sinusitis began in 1997 with nasal stiffness and septal deviation.  He presently requires continuous medication, in the form of a nasal rinse and nasal steroid spray.  The examiner found that the Veteran did not have incapacitating episodes requiring prolonged antibiotic treatment or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  The Veteran underwent surgery in 2009 for turbinate swelling relief.  An x-ray of the sinus showed left maxillary sinusitis.  

Treatment records from 2012 and 2013 show the Veteran complained of chronic nasal obstruction that he treated with nasal rinses.  In a December 2013 statement, the Veteran stated that he is status post surgery to his nasal passage and his x-rays show chronic left maxillary mucosal thickening.  

The Veteran appeared at a Board hearing in May 2014.  He testified that he experiences chronic congestion.  He underwent surgery in 2009 that required a week of recovery; however, the surgery did not resolve him symptoms. He denied incapacitating episodes or being bed-ridden, but stated that he experiences headaches, discharge, crusting, and pain for which he treats more than six times per year.  

With resolution of the doubt in favor of the Veteran, the Veteran's sinusitis more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 6512.  See 38 C.F.R. § 4.3.  Although not found by the August 2012 VA examiner, the Board finds that the Veteran is competent to report symptoms of pain, discharge, and crusting and his testimony is credible.  He reported more than 6 non-incapacitating episodes with headaches, pain, and crusting.  The evidence does not show, however, radical surgery with chronic osteomyelitis or repeated surgeries; it appears that there have only been 1 or 2 surgeries.  Therefore, the evidence of record supports a finding that his sinusitis more nearly approximates the criteria for a 30 percent rating under DC 6512.  See 38 C.F.R. § 4.7; 38 C.F.R. §§ 4.21 (providing that with regard to the application of the rating criteria, it is not expected that all cases will show all the findings specified).  Therefore, a rating of 30 percent, but not higher, is granted.  

Hypertension

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more. A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104 (2013). 

A note to the rating criteria provides that a 10 percent rating is the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Further addenda to the rating criteria provide that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.

The Veteran was first noted with hypertension in March 1996. He began medication for treatment in March 2002.  During service, out of 41 in-service blood pressure readings, only three showed a diastolic blood pressure reading of 100 or more.  Only one reading showed a systolic pressure reading of over 160.  

His post-service blood pressure readings were as follows:

Date			Reading
May 2007		133/85
September 2007	133/80
October 2007		130/82, 129/85
January 2008		158/98
January 2008		130/82, 130/84, 132/82
March 2009		142/94, home BPs 103s/70s
April 2009 		148/93, 157/92, 138/83
May 2009		147/95
July 2009		146/90
September 2009	131/81
December 2009	146/85, 149/87
February 2010	125/77
April 2011		127/78, 122/76
June 2011		137/87
October 2011		131/83, 126/84, home BP reading 120-low 130's/70's
January 2012		119/78
April 2012		110/70, home BP readings below 125/70
November 2012	125/81
March 2013		124/82

The Veteran underwent a VA examination for hypertension in August 2012.  The examiner noted that the Veteran takes continuous medication for his hypertension.  The readings at that examination were as follows: 122/80, 120/70, and 122/80.  

At the May 2014 Board hearing, the Veteran testified that he takes medication to control his hypertension and that his medication was increased in 2011 when his blood pressure readings were elevated.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7101.  The medical evidence of record does not reveal blood pressure readings with a diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100, although the Veteran does require continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Specifically, as stated above, only three readings during service showed diastolic pressure of 100 or over and only one reading documents systolic pressure over 160.  None of the Veteran's post-service treatment records show diastolic pressure reading over 100 or systolic pressure reading over 160.  Although the Veteran requires continuous medication to control his hypertension, this fact alone is insufficient for a compensable rating under the criteria.  Even prior to 2011, before his medical was changed, the Veteran's readings did not qualify him for a compensable evaluation.  

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and during VA treatment and at the Board hearing, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and specific testing provided by medical professionals with training and expertise, which show that he does not have the diastolic and systolic blood pressure readings required under the rating criteria.  

Accordingly, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's hypertension.  38 C.F.R. § 4.3.   

Spermatocele

The Veteran's status post left spermatocele has been rated by analogy under dc 7525.  Diagnostic Code 7525 provides that chronic epididymo-orchitis is to be rated under the criteria for urinary tract infection, or, for tubular infections, it should be rated according to 38 C.F.R. § 4.88b (infectious diseases, immune disorders, and nutritional deficiencies) or 38 C.F.R. § 4.89 (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968), whichever is appropriate.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  The Veteran has not been diagnosed with a tubular infection, nor an infectious disease, immune disorder or nutritional deficiency, and, therefore, such rating criteria are inapplicable.  Similarly, the Veteran is not currently and was not, as of August 19, 1968, service-connected for inactive nonpulmonary tuberculosis.  Thus, 38 C.F.R. § 4.88b and 4.89 are inapplicable.  

The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a.  

The Veteran discovered a painful lump in his left testicle during service.  No treatment was offered at the time.  

The Veteran underwent a VA examination in January 2008.  The examiner noted that during the day, the Veteran urinates four times at intervals of four hours.  He denied nighttime urination problems.  He reported no incontinence or impotence.  In August 2009, the Veteran underwent surgery to have the lump spermatocele removed, but he continued to experience pain.  A September 2009 treatment record showed "abnormal mild left testicular swelling post spermatocelectomy, wound well-healed, no evidence of infection or recurrence."

A VA examination was conducted In August 2012.  The Veteran reported pain in his left testicle.  The examiner noted that the Veteran's treatment plan did not include any continuous medication.  The Veteran did not have a voiding dysfunction or recurrent urinary tract infections.  The examiner noted that the Veteran had a history of chronic epididymitis, epididimo-orchitis, or prostitis that required intermittent intensive management consisting of Motrin/Tylenol, pain medication, and warm bath soaks.  A physical examination of his left epididymis was tender to palpation.  The Veteran had no additional residuals of the August 2009 lump removal.  The examiner concluded that the Veteran's condition had resolved.  

The Veteran testified at the May 2014 Board hearing that he takes pain medication, such as Tylenol to treat the pain from his status post left spermatocele.  He also stated that he has a weak urine flow.  He stated that he underwent surgery in August 2009, after which he was bedridden during a two week recovery period.  

The Board finds that the Veteran's symptoms more nearly approximate a 10 percent rating under Diagnostic Code 7525.  As discussed throughout the medical records and by the Veteran, there are no urinary symptoms related to his left epididymitis.  There is however, intermittent intensive management.  The 2012  VA examiner found the Veteran had a history of chronic epididymitis, epididimo-orchitis, or prostitis that required intermittent intensive management consisting of Motrin/Tylenol, pain medication, and warm bath soaks; this meets the criteria for a 10 percent evaluation.  It does not, however, meet the criteria for 30 percent as the evidence does not demonstrate, and the veteran does not allege, recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or continuous intensive management.  Therefore, the Veteran's symptomatology associated with his status post left spermatocele more nearly approximates a 10 percent rating under Diagnostic Code 7525.  

The Board has also considered any other potentially applicable Diagnostic Codes; however, Diagnostic Codes 7523 and 7524 do not apply in this case because the Veteran has not lost a testis nor does the evidence of record demonstrate atrophy of the testis.  

In its analysis, the Board has considered the Veteran's statements that a higher disability rating is warranted for his left spermatocele.  In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his left epididymitis to the appropriate diagnostic codes.  In this case, however, the Veteran's lay statements do not indicate entitlement to a higher evaluation, because as noted above, they do not allege any of the 30 percent criteria.  

Accordingly, the Board concludes that a 10 percent, but no more, evaluation is warranted for the Veteran's disorder. 

Staged ratings

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected sinusitis, hypertension, and status post left spermatocele.  The Veteran contends that regarding the Veteran's surgeries for his sinusitis and his spermatocelectomy, he is entitled to a higher rating for the period of convalescence.  However, pursuant to 38 C.F.R. § 4.29 and 4.30, a Veteran is only entitled to temporary total ratings due to hospitalization for hospital treatment in excess of 21 days or a period of convalescence for more than one month.  Based on the Veteran's statements regarding his surgeries, the Board finds that he does not meet the criteria for a temporary total rating.  Additionally, event considering the surgeries, his symptoms have remained steady throughout the appeal period.  Therefore, staged ratings are not warranted. 

Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's sinusitis, hypertension, and status post left spermatocele are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  This is because the hypertension diagnostic code addresses medication, and systolic and diastolic pressures; the sinusitis addresses headaches, pain, crusting, discharge, surgeries, and various treatments; and the status post left spermatocele addresses urinary tract difficulties, management of the condition, and hospitalizations.  Also as discussed above, there are higher ratings available for sinusitis, hypertension, and status post left spermatocele under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations. 

Moreover, the Board notes that the Veteran has not been shown to have marked interference with employment or frequent periods of hospitalization due to his disabilities.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A 30 percent rating, but no higher, is warranted for the Veteran's sinusitis.  

Entitlement to an initial compensable rating for hypertension is denied.

A 10 percent rating, but no higher, is warranted for the Veteran's status post left spermatocele.  




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


